DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the metal oxide film" in line 6.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitaiton renders the claim indefinite.
Claims 2-21 are indefinite due to their dependence on indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10, 12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chandhok (US 2020/0126912) in view of Krishtab (US 2019/0198391).
Regarding claim 1, Chandhok discloses a method for filling a gap feature on a substrate surface, the method comprising: providing a substrate (Fig.1, numeral 110) comprising a non-planar surface including one or more gap features; depositing a Al oxide film (140) ([0020]) over a surface of the one or more gap features, a porous material (Fig.3, numeral 380) thereby filling the one or more gap features ([0028]).
Chandhok does not disclose that the Al oxide layer is deposited by a cyclical deposition process; contacting the metal oxide film with an organic ligand vapor; and converting at least a portion of the metal oxide film to a porous material.
Krishtab however discloses the All oxide layer (Fig.1, numeral 110; [0062]) is deposited by a cyclical deposition process (Abstract); contacting the metal oxide film with an organic ligand vapor ([0062]); and converting at least a portion of the metal oxide film to a porous material (Fig.2, numeral 140) ([0059]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chandhok with Krishtab to have the Al oxide layer is deposited by a cyclical deposition process; contacting the metal oxide film with an 
Regarding claim 2, Krishtab discloses wherein contacting the metal oxide film (Fig.1, numeral 110) with the organic ligand vapor and converting at least a portion of the metal oxide to the porous material are performed simultaneously, the contacting of the metal oxide film with the organic ligand vapor producing the conversion of at least a portion of the metal oxide film to the porous material ([0059]).  
Regarding claim 3, Chandhok does not explicitly disclose wherein the one or more gap features have a maximum aspect ratio of greater than 2:1.  
It would have been however obvious to one of ordinary skill in the art at the time the invention was filed to have the aspect ratio in the claimed range for the purpose scaling of interconnect structures ([0021]).
Regarding claim 4, Chandhok does not explicitly disclose wherein the one or more gap features have a minimum aspect ratio of less than 5:1.  
It would have been however obvious to one of ordinary skill in the art at the time the invention was filed to have the aspect ratio in the claimed range for the purpose scaling of interconnect structures ([0021]).
Regarding claim 6, Krishtab discloses wherein the cyclical deposition process comprises at least one unit cycle, one unit cycle comprising: contacting the substrate with a metal vapor phase precursor ([0021]; note: ALD); and contacting the substrate with an oxidizing precursor ([0021]).
Regarding claim 8, Krishtab discloses wherein the metal oxide comprises a zinc oxide ([0062]).  
Regarding claim 9, Krishtab discloses wherein the metal oxide film is deposited to a thickness of less than 20 nanometers ([0059]). 
Regarding claim 10, Krishtab discloses wherein the organic ligand vapor comprises a carboxylic acid vapor ([0060]).  
Regarding claim 12, Krishtab discloses wherein the organic ligand vapor comprises an azole vapor ([0060]).  
Regarding claim 14, Krishtab discloses wherein the porous material comprises a metal-organic framework material ([0061]).  
Regarding claim 15, Krishtab discloses wherein the metal-organic framework material has a dielectric constant of less than approximately 4.0 ([0064]).  
Regarding claim 16, Krishtab discloses wherein the metal-organic framework material is continuous and pin-hole free (Fig.2, numeral 140).  
Regarding claim 17, Krishtab discloses wherein the metal-organic framework material has a thickness of less than 50 nanometers ([0059]).  
Regarding claim 18, Chandhok discloses wherein the porous materials fills the one or more gap features without the formation of a seam (Fig.3, numeral 380).  
Regarding claim 19, Krishtab discloses wherein converting at least a portion of the metal oxide film comprises fully converting the metal oxide film to the porous material (Fig.2, numeral 140).  
Regarding claim 20, Krishtab discloses repeating the steps of depositing the metal oxide film and contacting the metal oxide with the organic ligand vapor one or more times ([0020]).  
Regarding claim 21, Krishtab discloses wherein the metal oxide film has an initial thickness (Fig.1, numeral 110) and converting at least a portion of the metal oxide film to the porous material (Fig.2, numeral 140) produces the porous material with a thickness greater than the initial thickness without additional deposition (Fig.2, numeral 140).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chandhok in view of Krishtab as applied to claim 1 above, and further in view of Peng (US 2019/0385898).
Regarding claim 5, Chandhok disclose that wherein depositing the metal oxide film further comprises depositing a conformal metal oxide film ([0020]).
Chandhok does not disclose that a step coverage greater than 90%.  
Peng however discloses conformal deposition with a step coverage greater than 90% ([0026]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chandhok with Peng to have a step coverage greater than 90% for the purpose of effective conformal deposition.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandhok in view of Krishtab with Peng as applied to claim 6 above, and further in view of Hwang (US 2021/0230193).
Regarding claim 7, Krishtab discloses wherein the metal vapor phase precursor comprises a metal selected from the group comprising zirconium (Zr) or aluminum (Al), and wherein the oxidizing precursor comprises at least one of water (H2O), hydrogen peroxide (H2O2), ozone (O3), an organic alcohol, or an oxygen based plasma.  
Hwang however discloses the metal vapor phase precursor comprises a metal selected from the group comprising zirconium (Zr) or aluminum (Al) ([0009]), and wherein the oxidizing precursor comprises at least one of water (H2O), hydrogen peroxide (H2O2), ozone (O3), an organic alcohol, or an oxygen based plasma ([0009]).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Krishtab with Hwang to have the metal vapor phase precursor comprises a metal selected from the group comprising zirconium (Zr) or aluminum (Al), and wherein the oxidizing precursor comprises at least one of water (H2O), hydrogen peroxide (H2O2), ozone (O3), an organic alcohol, or an oxygen based plasma for the purpose of ALD deposition of the metal oxides.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chandhok in view of Krishtab as applied to claim 10 above, and further in view of Bhattacharyya (US 2013/0172613).
Regarding claim 11, Chandhok in view of Krishtab does not explicitly disclose wherein the carboxylic acid vapor comprises a vapor of at least one of 1,4-benzenedicarboxylic acid, 2,6-napthalenedicarobxylic acid, or 1,3,5- benezenetricarboxylic acid.  
Bhattacharyya however discloses the carboxylic acid vapor comprises a vapor of at least one of 1,4-benzenedicarboxylic acid ([0003]).
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chandhok in view of Krishtab as applied to claim 12 above, and further in view of Tsapatsis (US 2019/0168173).
Regarding claim 13, Chandhok in view of Krishtab does not explicitly disclose the azole vapor comprises a vapor of at least one of 2- methylimidazole, 3-(2-Pyridyl)-5-(4-pyridyl-1,2,4-triazole), or 4,5-dichloroimidazole.  
	Tsapatsis however discloses the azole vapor comprises a vapor of at least one of 2- methylimidazole, 3-(2-Pyridyl)-5-(4-pyridyl-1,2,4-triazole), or 4,5-dichloroimidazole ([0049]).  
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chandhok with Tsapatsis to have the azole vapor comprises a vapor of at least one of 2- methylimidazole, 3-(2-Pyridyl)-5-(4-pyridyl-1,2,4-triazole), or 4,5-dichloroimidazole because these are typical azole vapors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891